Citation Nr: 1228941	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from March 1951 to May 1954 and died in May 2008.

The appellant, who is the Veteran's widow, appealed a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran died in May 2008 at the age of 76 due to respiratory failure due to congestive heart failure due to pneumonia.  Other significant conditions contributing to death but resulting in the underlying cause were hypertension, hyperlipidemia, elevated prostate-specific antigen (PSA), posttraumatic stress disorder (PTSD), gastroesophageal reflux disease (GERD), and pulmonary embolism.

2.  The Veteran was diagnosed with congestive heart failure due to pneumonia in 2008.

3.  A respiratory disorder, including pneumonia, as well as a heart disability was not manifested during the Veteran's period of active military service or within one year after his separation from active service. 

4.  At the time of his death, the Veteran was service-connected for PTSD, evaluated as 50 percent disabling since February 2007.

5.  The evidence preponderates against a finding that the Veteran's death was related to his active military service, including a service-connected disability. 

CONCLUSION OF LAW

A disability incurred or aggravated in service or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

In a July 2008 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide. 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.   

In this case, the July 2008 section 5103(a) notification did not specifically address the Veteran's service-connected disability, per Hupp.

The Board of Veterans' Appeals (Board) finds that any deficiency in the notice to the appellant, or the timing of this notice, is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the United States Court of Appeals for Veterans Claims (Court) found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

Here, the Board finds that any prejudice on VA's part has been overcome by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the appellant's contentions, as well as the communications provided to the appellant by VA, it is reasonable to expect that the appellant understands what was needed to prevail.  The Board notes that the letter did inform the appellant of the need to submit evidence showing that the Veteran's service-connected conditions caused or contributed to the Veteran's death.  In subsequent correspondence the appellant demonstrated her knowledge that the Veteran's only service-connected disability was PTSD.  The Board notes that subsequent to the issuance of the July 2008 notice letter, the appellant and her representative have submitted argument that addresses what is needed to establish her claim.  In submitted argument, she and her representative have argued that the Veteran's PTSD contributed to his death.  See e.g., appellant's December 2008, and February 2010 written statements.  These arguments demonstrate an understanding of the applicable legal criteria.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA medical records have been associated with the claims file, to the extent available; pertinent private medical records were not identified by the appellant.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claim on appeal.

The RO obtained VA medical opinions in July and November 2009 in conjunction with the appellant's claim and the reports are of record.  The Board finds that the VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 



II. Factual Background and Legal Analysis

The Board notes that it has reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The appellant seeks service connection for the cause of the Veteran's death.  In her written statements in support of her claim, she contends that the Veteran suffered from PTSD due to his military service.  She claims that, if the Veteran's PTSD was not the principal cause of death, then it at least contributed substantially or materially; that it combined to cause his death; or that it aided or lent assistance to the production of his death.

According to the evidence of record, the Veteran died in May 2008, at the age of 76.  A May 2008 death certificate indicates that the immediate cause of the Veteran's death was respiratory failure.  The underlying cause was congestive heart failure due to pneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause were hypertension, hyperlipidemia, elevated PSA, PTSD, GERD, and pulmonary embolism.  An autopsy was not performed.  During the Veteran's lifetime, he was service-connected for PTSD, evaluated as 50 percent disabling since February 2007.

Service treatment records are negative for complaints, diagnosis of, or treatment for, a respiratory disorder, congestive heart failure, or pneumonia.  When examined for separation in May 1954, the Veteran's respiratory and cardiovascular systems were normal.  His awards and decorations include receipt of the Combat Infantryman Badge.

Post service, a November 1997 rating decision granted service connection for PTSD and assigned an initial 10 percent disability rating.

VA outpatient records, dated from February 2006 to August 2007, reveal that, when evaluated by a VA psychiatrist in the outpatient clinic, the Veteran's speech was clear, coherent, and goal directed.  He denied suicidal or homicidal thoughts and had no auditory or visual hallucinations.  The diagnoses were PTSD and major depressive disorder, recurrently.  The clinical plan was for the Veteran to no longer have nightmares and to no longer feel depressed.  Prescribed medication and support psychotherapy were to continue.

A May 2007 VA examination report prepared by a social worker includes the Veteran's report of receiving regular outpatient psychiatric treatment.  He described having PTSD, depression, paranoia and anxiety/jumpiness, for which he took prescribed medication.  He had stomach pain, and took continuous oxygen that caused him to stagger and experience dizziness and lightheadedness at times.  He said his wife accused him of being very angry with her and violent with her in his sleep, as he hit her.  The Veteran was unaware that he intentionally acted out but said he was irritable.  He said she reported that he was acting paranoid and crazy.

Several signed statements received in July 2007 are to the effect that the Veteran was paranoid.  D.F., a retired Chief of Police, said that the appellant requested his help with the Veteran several years earlier.  The Veteran was disoriented and under the wheel of a car and appeared paranoid and disoriented.  B.B., a friend, reported that he witnessed many of the Veteran's hallucinations and intermittent paranoia.

In a signed statement received in October 2007, D.W. said that the Veteran verbalized his paranoid thoughts, including that his house and phone were bugged and he had to watch what was being said; a bird in a park talked to him for a long time; and that he believed someone controlled his car features by remote control, such as when his check engine light appeared.

A February 2008 VA outpatient psychiatric progress note describes the Veteran's history of depression and that he was not feeling very well.  He had difficulty sleeping and had combat-related nightmares.  Mental status examination revealed that the Veteran was in a wheel chair and his legs were weak.  There were no delusions or hallucinations.  He was cooperative.  Chronic PTSD was diagnosed.  New medication was prescribed.

A Van Buren Police Department report reflects that, on April 23, 2008, the appellant contacted an officer regarding the Veteran.  She said the Veteran was irate and would not calm down because he believed someone was stealing and tampering with his oxygen concentrator.  The officer arrived at their home and said that the Veteran appeared extremely agitated.  The Veteran said someone came into his home and tampered with his oxygen concentrator and oxygen tank.  He further stated that, for some time, someone was stealing his electricity and people were trying to communicate with him through his television.  The officer checked the Veteran's oxygen tanks that appeared to function properly and assured the Veteran that he would patrol the neighborhood and watch the residence that seemed to calm the Veteran.  The appellant said the Veteran suffered from PTSD and that every once in a while he suffered from paranoia.  She said she was going to try to take the Veteran to the VA hospital the next day due to his increase of paranoia attacks.

VA hospitalized the Veteran from April 29 to May [redacted], 2008.  When examined at admission on April 29th, he complained of abdominal pain in the epigastric area associated with nausea and vomiting.  He also complained of low back pain and cough.  The Veteran denied having a fever, shortness of breath, or chest pain.  Objectively, there were coarse sounds noted in his lungs and examination of his heart revealed no murmurs, and regular sinus rhythm.  There was slight tenderness in the epigastric area and no edema.  The discharge summary reflects the Veteran's long history chronic obstructive pulmonary disease (COPD) that required oxygen and that was recently increased at home based on his primary care physician's observations.  The Veteran had a history of GERD, hypertension, and an abdominal aortic aneurysm that was stable.  He also had multiple psychiatric issues and fell approximately two weeks before admission. 

According to an April 30th physician's note prepared in the morning, the Veteran's past medical history was discussed including his having multiple psychiatric issues.  The Veteran said he came to the hospital to obtain relief of back pain because he fell two weeks earlier.  He also had some shortness of breath, and a cough, that was chronic.  He had a history of vague abdominal pain.  Objectively, he was alert, awake, and anxious.  He confessed to hearing voices and to being depressed all the time but denied suicidal ideation.  Examination of his lungs revealed a bilateral expiatory wheeze with no significant crackles.  The assessment included chronic COPD, oxygen dependent, and multiple psychiatric issues.  Results of a chest x-ray performed that day revealed no infiltrate, effusion, or other acute process.

On May [redacted], 2008, a physician noted that the Veteran was short of breath at rest, but had no cyanosis, swelling or jugular venous filling.  His lungs were hyper resonant but clear with increased expiatory phase.

A May [redacted], 2008 note indicates that in the morning, the Veteran was short of breath, and had an increased respiratory rate.  He was transferred to higher acuity.  Results of a chest-x-ray showed COPD and no acute cardiopulmonary change since the prior exam on April 30th.  The Veteran complained of some chest pain and Lasix was administered intravenously.  He was lethargic.  

Further, a physician's note describes that a nurse noticed the Veteran's increased shortness of breath and obtunded mentality (reduced alertness).  Objectively, the Veteran was obtunded and his respiration was dyspneic.  The impression was impending respiratory failure with a need to rule out pulmonary embolism and hypercapnia with respiratory acidosis due to COPD.  Results of an electrocardiogram showed atrial fibulation with rapid irregular ventricular response.  Upon further evaluation, the Veteran was transferred to a monitored care unit.  

A physician's note at mid day on May [redacted] is to the effect that the Veteran did not want to be placed on life support.  A computed tomography (CT) scan was ordered to determine pulmonary emboli.  The records reveal that a radiology note indicated that the CT showed extensive pneumonia with mild congestion.  The physician said that the Veteran was in a critically ill condition and his prognosis remained in seriously guarded condition.  The discharge summary states that the Veteran's course was steadily downhill.

On May [redacted], 2008, at 1:26 in the morning, the Veteran was found unresponsive and apneic.  The cause of death was noted as respiratory failure, 2 days; congestive heart failure, 2 days; and pneumonia, one week.  Other medical conditions included hypertension, hyperlipidemia, elevated PSA, COPD, GERD, PTSD, pulmonary embolism, and peripheral vascular disease.  The discharge summary states the cause of death as probable pulmonary embolus, respiratory failure, congestive heart failure, and pneumonia.

In her formal claim for VA benefits received by the RO in June 2008, the appellant said that she believed that the "primary reason for [the Veteran's] death was due to the extreme fear (PTSD) he suffered from ...but because of the difference between his fear at home and the need to keep the lights on bright at home and the lights being low or off in his room in the hospital, his need for keeping the temperature high at home and the coolness in the [h]ospital was additional stress on him".  In a lengthy written statement that accompanied her claim, the appellant described the Veteran's paranoia that made him insist she go to the local police because he believed someone was toying with his oxygen, television, and car.  She said the police visited, saw his condition, and issued a report. 

According to a September 2008 signed statement from D.J.H., an attorney, the appellant contacted him in April 2008 regarding preparation of a power of attorney for health care and general power of attorney to be executed by the Veteran.  The attorney recalled that the appellant said that the Veteran had significant mental health issues and that, at some point, she would need authority to care for his personal business matters and possibly make health care decisions.  Prior to this, he recalled that she asked about the possibility of a guardianship for the Veteran through the courts as his situation was getting difficult for her to manage.  

In her December 2008 notice of disagreement, the appellant maintained that the Veteran experienced hallucinations and delusions while hospitalized.  She believed that VA physicians were unaware that the Veteran had pneumonia until shortly before he died as she was not informed of this two days earlier.  In a January 2009 written statement, the appellant argued that the Veteran did not have pneumonia when he was hospitalized and that his condition changed on May [redacted], 2008, when he developed pneumonia.  She believed his death was caused "by the development of pneumonia because of his severe PTSD condition which resulted in respiratory failure".  In a March 2009 written statement, the appellant said that the Veteran suffered from PTSD and paranoia.

In a July 2009 VA medical opinion report, a VA clinician reviewed the Veteran's April 29 through May [redacted], 2008 VA hospital records, discussed above, and clinical records, through the computer.  The clinician reported that a nursing note, dated in the morning on April 30th, indicates that the Veteran was alert and oriented x 3.  In the late evening, another nursing note again described the Veteran as alert and oriented x 3 and able to move all extremities.  He had no complaints of dizziness or headaches.  His respirations were even and unlabored, and there was shortness of breath with minimal exertion, and expiratory wheezes.  It was further noted that May [redacted], 2008 record clinical entries indicate that, in the early morning, the Veteran awoke and was alert and oriented x 3.  He was anxious and sat on the side of his bed, dyspneic, with wheezes, and decreased breath sounds.  His respirations were unlabored and no edema was noted.  During the afternoon, a nursing note again reported that the Veteran was alert and oriented x 3, anxious, sitting on the side of his bed, and was dyspneic.  He was also reported as alert and oriented in the late evening when he was dyspneic with exertion.  On May [redacted], a mid-morning note indicates that the Veteran was developing some confusion, was in and out of confusion, was alert to his name, and was very lethargic.  Telemetry readings showed sinus tachycardia.  

The VA clinician observed that, upon admission, and in all the notes during the hospitalization, the Veteran was reported to be alert and cooperative.  He did not appear to have an exacerbation of PTSD.  Therefore, with the information available at this time, the VA clinician opined that it did not appear, per records, that the Veteran's service-connected PTSD was a contributing factor to his death.  The VA examiner stated that he discussed the case with a psychologist who was in agreement.

A November 2009 VA medical opinion report was prepared by the psychologist who previously discussed this case with the July 2009 VA clinician.  It was noted that the Veteran's death certificate and medical records were reviewed, including the April 23, 2008 police report.  The psychologist said that, at admission, and in all hospital notes during his stay, the Veteran was described as alert and cooperative.  He did not appear to have any exacerbation of PTSD symptomatology.  The VA psychologist said he previously discussed this case with the VA clinician and that it was determined that the Veteran's problems with PTSD did not appear to be a contributing factor to his death and that upon review of the record his opinion was unchanged.

In her February 2010 substantive appeal, the appellant said that, due to the Veteran's extremely severe PTSD, he suffered from hallucinations and fear of the dark.  She said he required a very warm room because he was cold and feared the Government watched him and was going to kill him.  She vigorously disagreed that he experienced epigastric and low back pain when hospitalized in April 2008 and said he did not have pneumonia when hospitalized.  The appellant reiterated that the Veteran was in a cold, dark room and was in major fear.  She said he developed pneumonia because of this and died.

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where e such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the cause of the Veteran's death, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due to a service- connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4). 

In this case, the appellant asserts that the Veteran suffered from PTSD incurred during active service and the disability associated with the disorder caused or contributed to his death.  However, in July and November 2009, VA clinicians opined that the Veteran's service-connected PTSD was not a contributing factor in his death.  The Board also notes that it has not been alleged and the claims file does not show that PTSD caused the Veteran's death.  In this regard, the Veteran's death certificate clearly outlined the cause of death as being respiratory failure due to congestive heart failure due to pneumonia.

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, in fact, adopt the July and November 2009 VA clinicians' opinions on which it bases its determination that service connection for the cause of the Veteran's death is not warranted. 

Since the VA clinicians' opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA clinician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA clinician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493. 

The appellant does not claim and the record does not show that a respiratory or cardiovascular disability had its onset in service or is otherwise related to active duty.  The only matter truly in dispute is whether PTSD incurred during active service caused or contributed to the Veteran's death.  The Board is persuaded that the Veteran's death certificate and the July and November 2009 VA clinicians' opinion settles this dispute and is the most persuasive evidence of record.  The VA medical clinicians reviewed all the Veteran's medical records, answered the question and provided a rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The July 2009 VA medical opinion is entirely consistent with that of the VA psychologist in November 2009.

Thus, the probative and objective medical opinion of record demonstrates that the Veteran did not die of a disorder related to his period of active military service or a service-connected disability, including PTSD.  The Board notes that there were no pertinent respiratory symptoms reported in service and no respiratory disorder or symtoms were reported for more than 50 years after discharge.  See e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.). 

Here, the appellant has submitted no medical opinion in support of her claim, and, based on the analysis above, the competent medical evidence of record suggests that the Veteran's death from respiratory failure due to congestive heart failure due to pneumonia was not at least as likely as not related to his military service including a service-connected disability.  The only probative medical opinion of record is against the Veteran's claim.  Notably, VA medical personnel who evaluated the Veteran during his final hospitalization reported that he was alert and oriented on April 30th and May [redacted], although he acknowledged hearing voices, and obtunded mentality was not noted until May [redacted], the day before he died.

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his military service.  Nevertheless, in this case the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between the Veteran's death and his active military service, including a service-connected disability.  A clear preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In this regard, the probative and 





      CONTRIBUTE ON THE NEXT PAGE

competent evidence fails to shows that the Veteran's service-connected PTSD caused or contributed to cause his death.



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


